Citation Nr: 1818049	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-22 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia, with a separate rating of 10 percent for left knee instability.

2.  Entitlement to an initial compensable evaluation for right knee chondromalacia.

3.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a left wrist fracture.

5.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a fracture of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from April 1988 to August 1992, and from November 1994 to June 2010. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to testify at a videoconference hearing before a Veterans Law Judge in July 2015, but he failed to report.  Accordingly, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (e) (2017).

In July 2016 the Board remanded the appeal for additional development, to include scheduling the Veteran for VA examinations.  The Veteran was scheduled for VA examinations in May 2017, which he failed to attend, and failed to show good cause for his failure to report.  As such the Board finds there has been substantial compliance with the prior remand.  Beyond this, the Board must note that the Veteran's failure to attend the examinations provides a basis for the Board to deny these claims as the result of this failure.  In any event, the Board will give the Veteran every consideration and evaluate these conditions based on the evidence (we can not delay the case further). 


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by arthritis; complaints of pain; flexion limited to no less than 110 degrees and full extension; with no objective findings of moderate lateral instability and subluxation.
2.  The Veteran's right knee had forward flexion ending at 130 degrees, and extension ending at 0 degrees, with no recurrent subluxation or lateral instability, but with pain.

3.  The evidence shows that the Veteran's lumbar spine disability does not result in limitation of forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of 120 degrees or less, severe guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, ankylosis, or incapacitating episodes requiring bedrest and treatment by a physician.

4.  The symptoms of the Veteran's left wrist disability manifested by pain and limitation of motion, and with no evidence of ankylosis.

5.  The Veteran's left ankle disability is manifested by pain and some limitation of motion or weakness.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 20 percent for residuals of a left knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2017).

2.  Affording the Veteran the benefit of any doubt in this matter, the criteria for a disability rating of 10 percent, but not higher, for painful motion in the right knee have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2017).

3.  The criteria for entitlement to an initial disability rating higher than 10 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code Codes 5237-5242 (2017).

4.  The criteria for an initial rating higher than 10 percent for the a left wrist disability are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2017).

5.  The criteria for an initial rating higher than 10 percent for the a left ankle disability are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2017).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  

Traumatic arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent disability rating may be assigned for each major joint so affected. 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  

Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, Note 1. 

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2017).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (emphasis added). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis). 

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance," as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

1. Bilateral knee disorder

The Veteran claims that he is entitled to a higher disability ratings for his left and right knee disabilities.  

By way of background, in a rating decision issued in September 2010, the Veteran was granted service connection for right knee chondromalacia.  The RO also granted service connection for left knee chondromalacia, status post proximal tibia/fibula fracture, status post lateral tibial plateau open reduction internal fixation, partial lateral meniscectomy, and lateral collateral ligament reconstruction with osteoarthritis.  The right and left knee disabilities were rated as noncompensably disabling, effective July 1, 2010, under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5261.  

Thereafter in a rating decision in June 2012 the RO increased the Veteran's left knee disability rating to 10 percent, effective July 1, 2010.  That decision also assigned a separate disability rating of 10 percent for left knee instability, effective April 18, 2012 under 38 C.F.R. § 4.71a, Diagnostic Code 5257.   

The Board has also considered whether separate or increased evaluations are warranted under any other Diagnostic Codes pertaining to knee disabilities that would afford the Veteran higher ratings.  There is no evidence of ankylosis of either knee to warrant a rating under Diagnostic Code 5256; no evidence of symptomatic removal of semilunar cartilage under Diagnostic Code 5259; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula and no evidence of genu recurvatum to warrant a rating under Diagnostic Code 5263.  Hence, the Board will not discuss these Diagnostic Codes any further.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

VA's General Counsel has held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September 2004).  In contrast, an evaluation under Code 5003 may not be combined with one under Code 5260 or Code 5261; Code 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion Codes forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.

The service treatment records show the Veteran injured his left knee in service and underwent surgery.  On pre-discharge examination in April 2010, the Veteran reported having a right knee problem with symptoms of weakness, stiffness, fatigability, and pain.  Physical examination revealed moderate crepitus in both knees.  Otherwise, the knees were normal without significant alteration in form or function.  There was no edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  There was no evidence of recurrent subluxation, instability, locking pain, or joint effusion.  There was no instability, deformity, guarding of movements, malalignment or drainage.  Bilateral knee flexion was 140 degrees and extension was to 0 degrees.  Pain, weakness, lack of endurance, fatigue, or incoordination, did not impact further on the range of motion after repetitive exercise.  Ligament testing was normal.  The right knee x-ray were negative, while imaging studies of the left knee showed post-surgical changes.  The Veteran was diagnosed with right knee chondromalacia and left knee chondromalacia with well-healed surgical scarring.

On VA examination in April 2012, the Veteran reported left knee pain that limited his ability to exercise due to decreased strength and decreased range of motion.  Physical examination revealed 1+ posterior and anterior instability of the left knee.  Additionally, there was instability with valgus/varus stress.  Muscle strength was 4/5.  Left knee flexion was to 110 degrees with pain and extension was to 0 degrees.  No additional limitations were noted following repetitive use testing.  The knee was tender to palpation and there was posterior and anterior instability.  Imaging studies showed degenerative or traumatic arthritis with no evidence of patellar subluxation.  The condition had no impact on the Veteran's ability to work.  

Concerning the right knee, flexion was to 130 degrees and extension was 0 degrees.  Muscle strength was normal.  Stability testing revealed no abnormalities.  Imaging studies did not show degenerative or traumatic arthritis.  The condition had no impact on the Veteran's ability to work.  

The Board notes that Diagnostic Code 5003 cannot serve as the basis for higher ratings for the left knee disability, inasmuch as the knee is a single joint.  A maximum rating of 10 percent would be assigned for the knee under Diagnostic Code 5003, therefore a higher rating is not warranted.  38 C.F.R. § 4.71a. Diagnostic Code 5003. 

Pertaining to limitation of motion of the left knee, the range of motion findings detailed above, throughout the appeal, do not show limitation so severe as to meet the criteria for a compensable rating under Diagnostic Codes 5260 or 5261.  In this regard, during the course of the claim the Veteran's left knee flexion has been shown to be limited to, at worst, more than 110 degrees.  He has also exhibited full left knee extension throughout the appeal.  As such, the evidence does not reflect limitation of motion to a compensable level under Diagnostic Codes 5260 and 5261, as his range of motion was beyond required flexion limited to 45 degrees and extension limited to 10 degrees, even when considering Deluca factors.  See DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, a higher rating or separate ratings for limitation of extension and/or flexion of the left knee are not warranted. 

Although the Veteran has reported pain associated with his range of motion, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."   Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Indeed, the Court found that nothing in its case law supports an appellant's contentions that he should be given the maximum disability ratings under Diagnostic Codes 5260 and 5261 simply because he experienced pain throughout the range of motion of the right knee.  Id.

The Veteran is also in receipt, of a 10 percent disability rating under Diagnostic Code 5257 for recurrent subluxation and lateral instability of the knee.  As previously noted, recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a.  While the VA examination report in 2012 noted left knee instability, there is no indication that any instability found to have been present was moderate in severity.    

Accordingly, a rating higher than the currently assigned disability rating for recurrent subluxation and lateral instability of the knee is not warranted.  38 C.F.R. § 4.71a Diagnostic Code 5257.

Concerning the right knee, there is no evidence of right knee instability at any time during the appeal.  In this regard, stability testing in April 2010 and April 2012 failed to show that the right knee disability was productive of knee instability.  Therefore, compensable rating under Diagnostic Code 5257 for instability of the knee is not warranted.

Next, the objective medical evidence of record pertaining to the Veteran's loss of range of motion fails to support the assignment of a compensable rating for the right as examination showed knee flexion and extension at levels that were not compensable, even considering his reports of painful motion.  Additionally, the x-ray evidence failed to demonstrate the presence of arthritis, thus compensation under Diagnostic Codes 5003-5010, governing arthritis is not appropriate.

However, given the Veteran's credible complaints of right knee pain, objective findings of crepitus, and demonstrated slight limited motion of the knee on flexion, the Board finds that under § 4.59 such painful motion is entitled to the minimum compensable rating for the joint.  Thus, the Board finds that 10 percent evaluation is appropriate for the right knee based on painful motion.  See Burton v. Shinseki. 

The Veteran was scheduled for a further VA examination to address the right and left knee disabilities in May 2017, but he failed to report for this examination, which presumably would have provided more contemporaneous information as to the severity of his bilateral knee disorders.  The Board must therefore reach a decision based on the evidence of record.  See Wood v. Derwinski, 1 Vet. App.  406 (1991) (VA's duty to assist the Veteran is not a one-way street).

For all the foregoing reasons, disability ratings higher than the combined 20 percent rating currently assigned for the left knee must be denied.  Affording the Veteran the benefit of the doubt, a rating of 10 percent, and no higher, is assigned for the right knee disability.  In reaching the decision the Board has favorably applied the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher and/or separate ratings for the right or left knee disability.  See 38 U.S.C. § 5107 (b) (West 2002); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

2. back

The Veteran claims that he is entitled to a higher disability rating for his lumbar spine disability.  

The regulations provide for evaluation of the spine under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Intervertebral disc syndrome (IVDS) may alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2017). 

The Veteran's service-connected lumbar spine disability, including residuals of a lumbosacral strain with degenerative disc disease, is rated under Diagnostic Codes 5237-5242.  The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less.  A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula (2017).  

Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note 1.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also Plate V.

Alternatively, intervertebral disc disease can be evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.  Under that Formula, a 10 percent rating is assigned where intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula (2017). 

The service treatment records show that on pre-discharge examination in April 2010, the Veteran reported low back problems since 2002 due to prolonged impact in parachuting, rucking and wearing body armor for extended periods of time.  He endorsed back stiffness, fatigue, decreased motion and pain.  The examiner found no evidence of radiation pain on movement, weakness, muscle spasm, tenderness, guarding, atrophy of limbs, or change in muscle tone.  Straight leg raise test and Lasegue's signs were negative on the right and left legs.  Forward flexion was 90 degrees without pain with 0 degrees of extension.  Bilateral lateral flexion, and bilateral rotation, were each to 30 degrees without pain.  Pain, weakness, lack of endurance, fatigue, or incoordination did not impact further on the range of motion after repetitive use.  Inspection of the spine revealed that the position of the head and curvature of the spine were within normal limits.  There was symmetry in appearance and spinal motion.  The neurological examination was normal.  Motor and sensory functions were normal.  X-rays of the lumbar spine showed a single large osteophyte at the inferior portion of L1.  For the claimed lumbar spine condition, the examiner found no pathology to support a diagnosis.   

On VA examination in April 2012 the examiner noted a diagnosis of back overuse injury and bridging osteophytes between L1 and L2.  The Veteran reported current back pain that interfered with sleep.  He did not take any medication to treat the pain.  On examination, forward flexion was to 90 degrees with no pain, extension to 20 degrees with pain, bilateral lateral flexion to 20 degrees with pain, and bilateral lateral rotation to 25 degrees with pain.  There were no additional limitations following repetitive use testing.  The Veteran had localized tenderness of the thoracolumbar spine.  Muscle strength testing was normal in the lower extremities.  Straight leg raising test was negative and the Veteran denied radicular pain or symptoms.  There was no evidence of IVDS.  The condition had no impact on the Veteran's ability to work. 

Initially, the Board notes that throughout the period on appeal the Veteran has not reported physician-prescribed bed rest.  Additionally, none of the treatment records treatment records show incapacitating episodes as defined by VA regulation.  Moreover, the VA examiner in 2012 specifically found no evidence of IVDS.  As such, the Veteran does not satisfy the criteria for an increased rating under Diagnostic Code 5243 for IVDS because the record does not show documented periods of acute signs and symptoms of IVDS that required bed rest prescribed by a physician and treatment by a physician.  Accordingly, the Board finds that he is not entitled to higher disability ratings based upon incapacitating episodes at any time throughout the period on appeal.  As the Veteran is not entitled to increased ratings based upon incapacitating episodes, it is necessary to determine whether he is entitled to higher ratings under the General Rating Formula.

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent.  To warrant a 20 percent rating, there must be evidence of limitation of flexion to 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2017).  During this period, the only recorded range of motion findings show Veteran's flexion was noted to be 90 degrees with no pain, and the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  There was no evidence that the Veteran experiences additional limitation due to pain on repetition.  38 C.F.R. § 4.40, 4.45 (2017).  Further, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2017).

Consideration has been given to assigning a separate rating for neurological abnormalities related to the lumbar spine disability.  There is no reliable objective evidence of any neurological abnormalities of the lumbar spine that would provide adequate information to assign any separate compensable rating.  For this reason, separate ratings for objective neurological abnormalities are not warranted.

As previously noted, the Veteran failed to report for a VA examination in May 2017.  While the VA examination may have yielded pertinent findings to evaluate the severity of his lumbar spine disability, the Veteran refused to cooperate with the examination.  Hence, the Board has no alternative but to evaluate the claim on the basis of the evidence of record and as indicated, this evidence simply is not supportive of the claim for a higher rating.  See Wood v. Derwinski, supra.

In conclusion, the Board has carefully considered the lay and medical evidence of record, and finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to a disability rating higher than 10 percent for the lumbar spine disability.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

3. Left wrist

The Veteran claims that he is entitled to a higher disability rating for his left wrist disability. 

The Veteran's left wrist disability is assigned an initial rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5215. 

Under Diagnostic Code 5215, limitation of motion of wrist evidence by palmar flexion limited in line with forearm or dorsiflexion less than 15 degrees warrant a 10 percent disability rating.  This is the maximum disability rating under Diagnostic Code 5215.

Service treatment records show that the Veteran injured his left wrist in July 2001.  X-ray verified a left distal radius comminuted fracture that required surgical repair with pinning.  The pin was removed in August 2001.

On pre-discharge examination in April 2010, the Veteran complained of residual weakness, stiffness, giving way lack of endurance, fatigability, deformity, tenderness, and pain.  The physical examination revealed no edema, effusion, weakness, tenderness, redness, heat, instability, deformity, guarding of movements, malalignment, or drainage.  The left wrist dorsiflexion was to 50 degrees, palmar flexion was to 60 degrees, radial deviation was to 20 degrees, ulnar deviation was to 30 degrees, supination was to 40 degrees, and pronation was to 50 degrees.  Pain, weakness, lack of endurance, fatigue, or incoordination did not impact further on the range of motion after repetitive use.  The left wrist x-ray revealed post-surgical and post traumatic changes.  The Veteran was diagnosed with status post left wrist surgery with well-healed surgical scars on the anterior and posterior surfaces of the left wrist and limitation in range of motion of left wrist involving the supination and pronation movements of the elbow.

On VA examination in April 2012 the examiner wrist pain with limited motion as residuals of a left wrist fracture.  The Veteran, who was noted to be right handed, exhibited palmar flexion to 70 degrees with pain and dorsiflexion to 60 degrees with no pain.  There were no additional limitations following repetitive use testing.  There was localized tenderness of the wrist and muscle strength testing was decreased at 4/5 with wrist flexion and extension.  The examiner noted no ankylosis of the wrist joint.  The examiner opined that the wrist condition had no impact on the Veteran's employability.  

The Board finds that an initial rating higher than 10 percent for the left wrist disability is not warranted. 

This is the maximum disability rating under Diagnostic Code 5215.  See also Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2017) (a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a compensable rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence).

The Board has considered whether the Veteran is entitled to higher disability rating under other relevant diagnostic codes.  In this regard, Diagnostic Code 5214 evaluates ankylosis of the wrist.  In this case, the evidence does not show nor does the Veteran contend that he has ankylosis of the left wrist.  Thus, the Veteran is not entitled to a disability rating in excess of 10 percent under Diagnostic Code 5214.

Furthermore, as noted, the regulations relating to limitation of motion and DeLuca are not for application, as the Veteran is receiving the highest rating for limitation of motion of the wrist, a higher rating requires ankylosis.

As the Veteran failed to report for a VA examination in May 2017, the Board has no alternative but to evaluate the claim on the basis of the evidence of record and as indicated, this evidence simply is not supportive of the claim for a higher rating.  

As the preponderance of the evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. 
§ 5107 (2012); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

4. Left ankle

The Veteran claims that he is entitled to a higher disability rating for his left ankle disability.  

The Veteran's left ankle disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, pertaining to limitation of motion.  Limitation of motion of the ankle is rated under Diagnostic Code 5271.  Under this diagnostic code, a 10 percent evaluation is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Words such as "moderate" and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  However, the Rating Schedule provides some guidance by defining full range of motion of the ankle as from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2017).  According to VA's M21-1 Adjudication Procedures Manual, an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion, while an example of marked limitation is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion.  See M21-1, Part III, Subpart iv, 4.A.3.o, Moderate and Marked LOM of the Ankle (2017).

The service treatment records show that the Veteran was treated for a left ankle injuries and was diagnosed with a left ankle sprain.  X-rays showed a chip fracture at the posterior-lateral aspect of the tibia articular end with joint effusion.  The April 2010 pre-discharge examination noted continued complaints of weakness, stiffness, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  The physical examination revealed left ankle limitation of motion.  There was no edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  Examination did not reveal any deformity in dorsiflexion, plantar flexion, inversion or eversion.  There was no instability, deformity, guarding of movements, malalignment, or drainage.  Left ankle dorsiflexion was slightly limited to 10 degrees and plantar flexion was full at 45 degrees.  Pain, weakness, lack of endurance, fatigue, or incoordination did not impact further on the range of motion after repetitive use.  Left ankle imaging studies were negative.  The Veteran was diagnosed with status post left ankle trauma with residual limitation of motion.

On VA examination in April 2012, the Veteran reported occasional pain in the ankle.  Examination showed plantar flexion to 30 degrees with pain and dorsiflexion to 10 degrees with pain.  No additional limitations were noted following repetitive use testing.  Muscle strength testing was 4/5 in the left ankle.  The ankle was stable.  X-rays noted no abnormalities.  The diagnosis was left ankle torn ligament.  The condition had no impact on the Veteran's ability to work.  

In sum, the evidence demonstrates some loss of range of motion with pain.  The Veteran has also reported weakness, stiffness, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  There was also some reduction in strength.  As noted above, in order to warrant an increased 20 percent disability rating for the Veteran's left ankle for the entire appeal period, his ankle disability must result in marked limited motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Notably, the objective VA examinations discussed herein do not document objective findings which warrant an increased 20 percent disability rating for the Veteran's left ankle for any period on appeal.  

Additionally, the Board has considered the normal ranges of motion of the ankle noted within the rating criteria as well as the examples of moderate limitation of ankle motion and marked limitation within the VA's M21-1 Adjudication Procedures Manual, and finds that the Veteran's service-connected left ankle disability has resulted in no worse than moderate limited motion for the entire period on appeal.  Concerning the Veteran's complaints of pain, the Board finds that such complaints are adequately contemplated by the currently assigned 10 percent disability rating.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. 32. 

The Board has also considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or the record, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign increased disability ratings for any period on appeal.  There has been no objective finding of ankylosis of the Veteran's left ankle, subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy; therefore, Diagnostic Codes 5270, 5272, 5273, and 5274 are not for application.  Similarly, the Board does not find any additional foot or ankle symptoms consistent with a finding of severe residuals of a foot injury or loss of use of the foot as required for higher ratings under Diagnostic Code 5284.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-5274, 5284. 

As the Veteran failed to report for a VA examination in May 2017, the Board has no alternative but to evaluate the claim on the basis of the evidence of record and as indicated, this evidence simply is not supportive of the claim for a higher rating.  

As the preponderance of the evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. 
§ 5107 (2012); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

As a final matter, the record reflects that the Veteran is employed and there is no indication that any of the conditions for which increased ratings are sought preclude gainful employment.  The Board therefore does not find that an included claim for a total disability rating based on individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

A disability rating higher than 20 percent for left knee chondromalacia with instability is denied.

A rating of 10 percent is granted for right knee chondromalacia is granted.

An initial disability rating higher than 10 percent for a lumbar spine disability is denied.

An initial disability rating higher than 10 percent for residuals of a left wrist fracture is denied.

An initial disability rating higher than 10 percent for residuals of a left ankle fracture is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


